Citation Nr: 0927389	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
November 1971.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied a claim for an increased 
(compensable) rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  This case was remanded by the Board in December 2008 
for further development and is now ready for disposition.


FINDING OF FACT

The Veteran has no worse than level II auditory acuity in 
each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2008).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear. 

These numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).  
Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2008). 

In the present case, the record shows that the Veteran 
underwent a VA audiometric examination in November 2006.  
Testing revealed puretone thresholds of 25, 25, 35, and 85 
decibels in the right ear and 30, 35, 45, and 65 decibels in 
the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 43 for the 
right ear and 44 for the left ear.)  Additionally, he had 
speech discrimination scores of 88 percent in the right ear 
and 84 percent in the left ear.  

Under 38 C.F.R. §§ 4.85, 4.86(b), and Table VI, the 2006 
results correspond to level II auditory acuity in each ear, 
which, in turn, warrants no more than a zero percent 
(noncompensable) rating under Table VII.

Despite the Veteran's testimony during his January 2008 
hearing that he believed his hearing loss had become more 
severe since 2006, VA treatment records dated in December 
2007 reveal that his hearing was found to be "essentially 
unchanged, as compared to previous evaluation in 2006."  
Word recognition levels were tested at the same levels from 
2006; a slight decrease in word recognition ability in the 
left ear was "not considered significant."

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) rating for bilateral hearing loss.  
The audiometric examination conducted during the appeal 
period shows that his hearing loss is noncompensable.  
Further, relevant VA treatment records reflect that his 
hearing loss did not worsen over the course of the appeal.  
Simply put, there is no basis for the assignment of a higher 
schedular evaluation, to include additional "staged 
ratings" for any portion of the claim's pendency.  See, 
e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral hearing loss disability-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination report and VA 
treatment records) directly address the criteria under which 
this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  He has 
reported that he is currently employed cutting hair and that 
he can hear his clients when the music is not blasting and 
when the blower (for the hair dryer) is not operating.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the 2006 VA examiner 
acknowledged the Veteran's complaints that his hearing loss 
decreases effective communication with family and friends.  

While the 2006 VA examiner did not specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss disability, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  In this regard, the Board notes that the Court's 
rationale in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  

The Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  While the November 2006 VA examiner failed to address 
the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the December 2007 treatment records as 
well as the Veteran's own testimony at his January 2008 Board 
hearing, adequately addresses this issue.  

The December 2007 VA outpatient treatment record noted that 
his word recognition was considered to be "good and fair."  
In addition, he testified that he was currently working 
cutting hair.  Therefore, while the 2006 VA examination is 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran in that the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by the September 
2006 correspondence.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in September 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the September 2006 VCAA requested that 
he submit all evidence in his possession that would indicate 
that his bilateral hearing loss had worsened in severity.  
Additionally, a February 2007 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  

The SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate scars that are superficial and painful on 
examination.  Based on the evidence above, the Veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, he 
reported how his hearing loss disability impacted his job and 
personal life.  During the VA examination in 2006, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the disability had on 
his daily life.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Second, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2008.  

Next, a specific VA medical opinion pertinent to the issue 
was obtained in November 2006.  In addition, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


